
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.12


    PROMISSORY NOTE     $400,000   Dallas, Texas   May 31, 2002

FOR VALUE RECEIVED, the undersigned, Thomas Group, Inc., a Delaware corporation
("Maker"), promises to pay to the order of John T. Chain, Jr. ("Payee"), at
Dallas, Texas, or at such other place as the holder hereof shall designate from
time to time in writing, in lawful money of the United States of America, the
principal sum of Four Hundred Thousand and No/100 Dollars ($400,000), and to pay
interest from June 1, 2002 on the principal balance hereof from time to time
remaining unpaid prior to maturity at the prime rate of interest from time to
time in effect at Dallas, Texas (which rate shall change from time to time when
and as such prime rate of interest shall change) plus six percent (6%) per
annum, such interest payable semi-annually on December 1 and June 1 of each
year. All past due principal and interest shall bear interest at the higher of
such rate or eighteen percent (18%) per annum until paid. The interest hereon
shall never be charged or collected at a Highest Lawful Rate (as defined
herein).

        The entire principal of this Note and accrued interest thereon shall be
due in full on June 1, 2004.

        Except as otherwise provided in this Note, the undersigned waives
demand, presentment for payment, protest, notice of protest, notice of intention
to accelerate, filing of suit, and diligence in collecting this Note.

        If this Note shall be collected by legal proceedings or through a
bankruptcy court, or shall be placed in the hands of an attorney for collection
after maturity, no matter how maturity is brought about, the undersigned agrees
to pay reasonable attorneys' or collection fees incurred by Payee in connection
therewith.

        This Note shall be construed in accordance with and governed by the laws
of the State of Texas.

        The undersigned shall have the right to prepay the principal in whole or
in part from time to time without premium or penalty.

        This Note shall become and be immediately due and payable upon the
written demand of the holder hereof to the Maker if one or more of the following
events shall happen and be continuing at the time of such demand:

(1)a decree or order by a court of competent jurisdiction shall have been
entered, either (i) adjudging the Maker a bankrupt or insolvent, or
(ii) approving a petition seeking reorganization or arrangement of the Maker
under the Title II of the United States Code (the "Bankruptcy Code") or any
other similar applicable federal or state law, or (iii) appointing a receiver or
liquidator or trustee or assignee in bankruptcy or insolvency of the Maker or a
receiver of all or any substantial portion of its property, and any such decree
or order shall have continued in force undischarged or unstayed for a period of
sixty (60) days; or

(2)the Maker shall institute proceedings to be adjudicated a voluntary bankrupt,
or shall consent to the filing of a bankruptcy petition against it, or shall
file a petition or answer or consent seeking reorganization or arrangement under
the Bankruptcy Code or any other similar applicable federal or state law, or
shall consent to the filing of any such petition, or shall consent to the
appointment of a receiver or liquidator or trustee or assignee in bankruptcy or
insolvency of it or of all or substantially all of its property, or shall make a
general assignment for the benefit of creditors, or shall admit in writing its
inability to pay its debts generally as they become due.

        Any notice or demand required to be given hereunder by any holder hereof
shall be deemed to have been given and received (1) when actually received by
Maker, if delivered in person, or (2) forty-eight (48) hours after a letter
containing such notice is deposited in the United States mail, certified or
registered, with postage prepaid, and addressed to Maker at 5221 North O'Connor
Boulevard, Irving,

--------------------------------------------------------------------------------


Texas, 75039, or at such other address of Maker as Maker shall advise the holder
hereof by certified or registered mail.

        This Note and all other agreements between Maker and Payee are hereby
expressly limited so that, in no contingency or event whatsoever, whether
through acceleration of maturity of this Note or otherwise, shall the amount
paid or agreed to be paid to the Payee for the use, forbearance or detention of
the money advanced or to be advanced hereunder exceed the highest lawful rate
permissible under the laws of the State of Texas as applicable to this
transaction. If, from any circumstances whatsoever, fulfillment of any provision
hereof, at the time performance of such provision shall be due, shall involve
the payment of interest in excess of the Highest Lawful Rate, and if from any
circumstances the holder hereof shall ever receive as interest an amount that
would exceed the Highest Lawful Rate, the amount that would be excessive shall
be applied to the reduction of the unpaid principal balance of this Note (and
not to the payment of interest) or if such excessive interest exceeds the unpaid
balance of principal of the Note, the excess shall be refunded to Maker, and the
holder hereof shall not be subject to any penalty provided for the contracting
for, or charging or receiving of, interest in excess of the Highest Lawful Rate
regardless of when or the circumstances under which such refund or application
was made.

        In the event that, subsequent to the date hereof, Maker obtains
financing from any third party source, whether in the form of debt or equity,
Maker and Payee agree to amend this Note and enter into such other documentation
as is necessary for Payee to receive consideration for the loan evidenced by
this Note on terms and conditions no less favorable to Payee than those provided
to such third party. By way of illustration but not of limitation, should such
third party source receive equity securities or securities convertible into
equity securities of Maker in connection with a financing, Payee shall receive
the same on the same terms and at the same price.

        EXECUTED as of the day and year first above written.

    THOMAS GROUP, INC.
 
 
By:
/s/  JAMES T. TAYLOR      

--------------------------------------------------------------------------------

    Name: James T. Taylor     Title: Executive Vice President and CFO

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.12

